                  Case 3:20-cv-02131-GPC-JLB Document 3-3 Filed 03/10/21 PageID.25 Page 1 of 3



                   1   OGLETREE, DEAKINS, NASH, SMOAK
                       & STEWART, P.C.
                   2   DAVID RAIZMAN, CA Bar No. 129407
                       david.raizman@ogletree.com
                   3   AMBER L. ROLLER, CA Bar No. 273354
                       amber.roller@ogletree.com
                   4   J. NICHOLAS MARFORI, CA Bar No.
                       311765
                   5   nicholas.marfori@ogletree.com
                       400 South Hope Street, Suite 1200
                   6   Los Angeles, CA 90071
                       Telephone: 213-239-9800
                   7   Facsimile: 213-239-9045
                   8   Attorneys for Defendant
                       SPROUTS FARMERS MARKET, INC.
                   9
                                                 UNITED STATES DISTRICT COURT
                  10
                                            SOUTHERN DISTRICT OF CALIFORNIA
                  11

                  12
                       Amber Gilles                                  Case No. 3:20-cv-02131-GPC-JLB
                  13
                                    Plaintiff,                       REQUEST FOR JUDICIAL NOTICE
                  14                                                 IN SUPPORT OF DEFENDANT’S
                             v.                                      MOTION TO DISMISS PURSUANT
                  15                                                 TO FED. R. CIV. P. RULE 4(M)
                       Sprouts Farmers Market, Inc. and Does
                  16   1 through 20, Inclusive,                      Date:            April 30, 2021
                                                                     Time:            1:30 p.m.
                  17                Defendants.                      Place:           Courtroom 2D
                  18                                                 [Filed concurrently with Notice of Motion
                                                                     and Motion to Dismiss; Memorandum of
                  19                                                 Points and Authorities; and Declaration
                                                                     of Brandon Lombardi]
                  20
                                                                     Complaint Filed: October 30, 2020
                  21                                                 Trial Date:    None
                                                                     District Judge: Hon. Gonzalo P. Curiel
                  22                                                 Magistrate Judge: Hon. Jill L. Burkhardt
                  23

                  24

                  25

                  26

                  27

                  28
                                                                                  Case No. 3:20-cv-02131-GPC-JLB
46330356_1.docx         REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS PURSUANT TO
                                                           F.R.C.P. RULE 4(M)
              Case 3:20-cv-02131-GPC-JLB Document 3-3 Filed 03/10/21 PageID.26 Page 2 of 3



                   1         Defendant SF Markets, LLC (“Sprouts,” erroneously sued as “Sprouts
                   2   Farmers Market, Inc.”) hereby requests that this Court take judicial notice pursuant
                   3   to Rule 201 of the Federal Rules of Evidence of the following matters in connection
                   4   with Sprouts’ Motion to Dismiss Pursuant to Rule 4(m) of the Federal Rules of Civil
                   5   Procedure:
                   6         1.     On November 18, 2020, Plaintiff and her counsel gave an interview to
                   7   The Times of San Diego. A copy of that article can be found on The Times’ public
                   8   website at https://timesofsandiego.com/business/2020/11/18/anti-masker-amber-
                   9   gilles-sues-sprouts-after-clairemont-store-denied-her-entry/. Attached as Exhibit
                  10   “1” to this Request for Judicial Notice is a true and correct copy of this article as
                  11   posted on The Times’ website.
                  12         2.     The article identifies Erik Nowacki as Plaintiff’s lead attorney.
                  13   Speaking on behalf of Plaintiff, Mr. Nowacki stated that he expected a “legal
                  14   response” from Sprouts by Thanksgiving, 2020.
                  15         3.     Thanksgiving occurred on November 26, 2020.
                  16         The Court may take notice of matters that are generally known within the trial
                  17   court's territorial jurisdiction or are capable of accurate and ready determination from
                  18   sources whose accuracy cannot reasonably be questioned. Fed. R. Evid. Rule
                  19   201(b). Public websites may be judicially noticed. Caldwell v. Caldwell, No. 05–
                  20   4166, 2006 WL 618511, at *4 (N.D. Cal. Mar. 13, 2006) (citing Wible v. Aetna Life
                  21   Ins. Co., 375 F. Supp. 2d 956, 965 (C.D. Cal. 2005) (recognizing that “websites and
                  22   their contents may be proper subjects for judicial notice” where party “supplied the
                  23   court with hard copies of the actual web pages of which they sought to have the court
                  24   take judicial notice”); Perkins v. LinkedIn Corp., 53 F. Supp. 3d 1190, 1205 (N.D.
                  25   Cal. 2014) (taking judicial notice of LinkedIn page); Lindora, LLC v. Limitless
                  26   Longevity LLC, No. 15-CV-2847-JAH (KSC), 2016 WL 6804443, at *3 (S.D. Cal.
                  27   Sept. 29, 2016) (taking judicial notice of party’s “social media accounts” as
                  28
                                                                   1              Case No. 3:20-cv-02131-GPC-JLB
46330356_1.docx         REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS PURSUANT TO
                                                           F.R.C.P. RUE 4(M)
              Case 3:20-cv-02131-GPC-JLB Document 3-3 Filed 03/10/21 PageID.27 Page 3 of 3



                   1   “publicly accessible webpages”). Accordingly, the Court may take judicial notice of
                   2   the matters set forth in this Request.
                   3

                   4                                              Respectfully submitted,
                   5   DATED: March 10, 2021                      OGLETREE, DEAKINS, NASH, SMOAK
                                                                  & STEWART, P.C.
                   6

                   7
                                                                  By: /s/ Amber L. Roller
                   8                                                 David Raizman
                                                                     Amber L. Roller
                   9                                                 J. Nicholas Marfori

                  10                                              Attorneys for Defendant
                                                                  SPROUTS FARMERS MARKET, INC.
                  11

                  12                                                                                    46330356.1

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
                                                                   2              Case No. 3:20-cv-02131-GPC-JLB
46330356_1.docx         REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS PURSUANT TO
                                                           F.R.C.P. RUE 4(M)
